In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-02-00172-CV

______________________________



RUSSELL BURKE AND WIFE, LORI BURKE, Appellants


V.



ANADARKO E & P COMPANY, L.P., F/K/A UNION
PACIFIC RESOURCES COMPANY, Appellee





On Appeal from the 4th Judicial District Court

Rusk County, Texas

Trial Court No. 99-493







Before Morriss, C.J., Grant and Ross, JJ.

Opinion by Justice Grant


O P I N I O N


	Russell and Lori Burke, and Bob Anderson as Chapter 7 trustee have appealed from a partial
summary judgment.  The appellee, Anadarko E & P Co., L.P., f/k/a Union Pacific Resources
Company, has filed a motion asking this court to dismiss the appeal and asking us to impose
sanctions on the appellants for prematurely filing their Notice of Appeal. 
	There is no question that the summary judgment is partial.  It does not dispose of all the
issues in the case, and there is no suggestion that it is a proper judgment for an interlocutory appeal. 
Generally, only final decisions of trial courts are appealable.  .  Tex. Civ. Prac. & Rem. Code Ann.
§ 51.012 (Vernon 1997) (final judgment of district and county courts); (1) Lehmann v. Har-Con Corp.,
39 S.W.3d 191, 195 (Tex. 2001).  
	Further, appellants have informed this court that the remaining portions of the case have now
been tried and that a jury verdict has been reached.  They correctly note that a prematurely filed
Notice of Appeal is effective and deemed filed on the day of, but after, the event that begins the
period for perfecting the appeal.  Tex. R. App. P. 27.1(a).

 
	That event has not yet occurred.  Appellants have not suggested that a judgment has been
signed by the trial court.  Accordingly, there is not yet a final judgment from which they may appeal.
	We have no jurisdiction over this appeal.  We have reviewed the request for sanctions, and
we find that at this time, the imposition of sanctions by this court is not warranted.
	The appeal is dismissed.



						Ben Z. Grant
						Justice

Date Submitted:	December 10, 2002
Date Decided:		December 11, 2002

Do Not Publish
1. The Legislature has authorized the appeal of a number of interlocutory orders.  See, e.g.,
Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (Vernon Supp. 2003) (authorizing interlocutory
appeals of orders appointing receivers or trustees; orders overruling motions to vacate orders
appointing receivers or trustees; orders certifying or refusing to certify a class; orders granting or
refusing temporary injunctions; and orders denying motions for summary judgment based on claims
of immunity or free speech grounds).  There is no suggestion this case falls within any of those
exceptions.












 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00039-CV
                                                ______________________________
 
 
                                    CARLOS A. ARMENTA,
Appellant
 
                                                                V.
 
                                           TDCJID, ET AL., Appellee
 
 
                                                                                                  

 
                                                                      
                                      On Appeal from the 202nd
Judicial District Court
                                                             Bowie County, Texas
                                                      Trial Court No. 09C1296-202
 
                                                   
                                               
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            This
is an appeal by Carlos A. Armenta from the trial courts order dismissing his
cause of action against defendants the Texas Department of Criminal
JusticeInstitutional Division, et al. 

            The
order entered in this appeal, however, states that Plaintiffs §1983 claim of
deliberate indifference against Defendant Ayers is NOT DISMISSED. 
            The
general rule is that a final and appealable judgment must determine the entire
controversy, disposing of all the parties and issues in a case.  Schlipf
v. Exxon Corp., 644 S.W.2d 453, 454 (Tex. 1982); N. E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex.
1966); Wagner v. Warnasch, 156 Tex.
334, 295 S.W.2d 890, 892 (1956).
            Because
the trial courts order dismissing this suit did not dispose of all defendants,
it is not final, and this is an interlocutory appeal from a nonappealable
judgment.  Accordingly, we dismiss
Armentas appeal for want of jurisdiction.
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          May 18, 2010
Date Decided:             May 19, 2010